DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 has been entered.

 Status of the Claims
Claim 1 has been substantially amended so that the temperature of reducing NOx at 90% or more is above 500 degrees C. 

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 10/18/22, with respect to the rejection(s) of claim(s) 1-8, 26-33 under the Final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 27, 29, 30, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (WO 2011/064666) and in view of Yilmaz (WO 2010/146156) and in view of Maurer (CN 104039704).
	Chandler describes a catalyst for the treatment of NOx emissions (title of pg. 1).  The reference describes this catalyst as an SCR 9pg. 1, lines 1-4).  Chandler describes a combination of a medium, large or mesopore molecular sieve modified with a first metal combined with another sieve that is a small pore sieve modified with a second metal (pg. 4, lines 5-14).  The larger sieve can be a Fe-containing Beta hydrothermally stable material (pg. 6, lines 27-28).  The small sieve can be a CHA sieve (pg. 6. Lines 25-26) modified by iron (pg. 15, lines 5-7).  The two different sieves can be mixed together (pg. 27, line 26, example 3).
	This catalyst is used to reduce NOx in an exhaust gas emitted by a mobile source and is also subject to hydrothermal aging (pg. 3, lines 6-8, 18-21).  Chandler explains that the catalyst used in their process is hydrothermally stable (pg. 6, line 29).  
	Chandler does not specifically state that the NOx reduction activity of the catalyst at a temperature of 500 degrees C or greater is at least 90%.
The specification of this application describes the method they used to make their Beta and CHA sieves (see para. 11-20 of the PG Pub.).  Specifically, the disclosure explains that their zeolite is made without an organic structure directing agent (para. 11 of PG Pub) and combines the zeolite components: NaOH, an alumina precursor, a silica precursor, water, heated to crystallization, isolated, washed and dried (para. 16 of the PG Pub).  Alternatively, the specification explains that the Beta can be made by mixing a seed, a silica and alumina source to crystallization (para. 17 of the PG Pub).  The iron can be added a number of standard ways (para. 14 of the PG Pub). 
Chandler explains that their sieves are commercially available (see examples 1 and 2), but does not describe how their sieves are made.
Yilmaz explains in the background that the use of organic templates in the manufacture of Beta-type sieves is known, but is expensive and the process used to remove those organic templates is difficult and increases production costs (pg. 2, lines 1-12).  In the background, Yilmaz explains that known means of making an organotemplate-free Beta zeolite includes combining silica, an alumina source, NaOH and water and crystallizing the mixture at a temperature of 140 degrees C (pg. 2, lines 30-35).  Additionally, Yilmaz explains that use of a seed is also useable in their process (pg. 3, lines 26-30).  Yilmaz also explains that their produced BEA framework can be modified with a metal, such as Fe by ion-exchange (pg. 16, lines 32-34).   
	As to the product of the CHA sieve, the specification of this application explains that their CHA is made without an organic structure directing agent (see para. 18 in the PG Pub) and the framework is made by mixing a sodium, potassium, alumina silica source with water to form a gel, heating the mixture from 80-200 degrees C and then crystallizing the product (para. 18 of the PG Pub).  The iron may be added by ion-exchange (para. 20 of PG Pub).
	Maurer describes an organotemplate-free synthesis production of CHA sieve (title).  The reference explains in their background that when using an organic template, some of the disadvantages is in removing the structure directing agent (para 7, 8, these reasons are similar to the reasons provided in the Yilmaz reference).  As a result of these limitations, Maurer explains that it is preferable to avoid use of the organic templating agent (para. 6 and 7).  
	The process of making a CHA in Maurer, as a result, involves mixing a YO2 precursor which can be Si (para. 32), a X2O3 precursor, which can be Al (para. 40), an alkali source, such as Na and/or K (para. 43), in a solvent, which can be water (para. 69).  The product is then made into a gel (para. 0196, 216, 221, 222).  The mixture is heated at crystallization temperature of 100-160 degrees C (para. 76).  The product can then be ion-exchanged (para. 95) with NH4+ (para. 97).  
	Since Chandler does not describe how their Beta sieve and CHA sieves are made, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to known methods of making Beta and CHA sieve, such as the processes described by Yilmaz and Maurer because both references describe effective ways to make both sieves that are cost effective and avoids damaging steps for removal of the organic structure directing agent.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that use of the same method to make the same BEA and CHA product, as taught by Yilmaz and Maurer would have the same NOx reduction properties, specifically the same product used would have similarly NOx reduction of at least 90% at a temperature above 500 degrees C.

	As to Claims 2-4, Chandler performs NOx conversion using the catalyst and the gas stream contacting the SCR contains water, NOx under high heat (see example 4).  This is considered hydrothermal conditions.  Chandler shows in Examples 4, 7 that the operating temperature is 250 degrees C.  However, the figures show that the operating temperature can be greater, such as from 200-600 degrees C (see Fig. 6a, 6b).
	
	As to Claim 5, Chandler describes feeding ammonia, urea or other nitrogen-based reducing agent (pg. 21, lines 1-4) upstream of an SCR (pg. 20, lines 30-33).  Chandler shows that this injection is into the duct which contains the exhaust stream and prior to the catalyst 22 (see Fig. 2, 26).  

	As to Claim 6, Chandler teaches that the reducing agent can be ammonium carbonate, ammonium carbamate (pg 21, lines 1-4).

As to Claims 27 and 30, Chandler teaches that the small pore sieve (which Chandler explains can be a CHA, see above) has a SAR of 2 to 300 (pg. 16, lines 14-15).

As to Claims 29 and 31, Chandler teaches that the second small pore sieve contains 0.01 to 20 wt% of a second metal, which can be Fe (Claim 1).  The small pore sieve can be a CHA (Claim 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler, Yilmaz and Maurer as applied to claim 5 above, and further in view of Uetani (US Pub.: 2016/0199822).
Uetani teaches an SCR catalyst (abstract) that can include zeolites (para. 39, 40) with the framework zeolite beta or other frameworks (para. 41).  The zeolite may be promoted by ion-exchange with a metal, such as Fe (para. 41).  The catalyst is reacted with NOx in the exhaust gas (abstract).  NOx in the exhaust is removed using this SCR catalyst with use of a reductant (para. 5).  The reductant used can include an ammonia precursor, such as ammonium carbonate (para. 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an ammonia precursor, such as ammonium carbonate, as taught by Uetani for use with the reducing agents of Chandler, Yilmaz and Maurer because these are known reducing agent for use with SCR catalyst. 

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler, Yilmaz and Maurer as applied to claim 1 above, and further in view of Cavataio (US Pub.: 2011/0200505).
Cavataio describes use of an SCR used to reduce NOx (para. 5) from an engine (para. 4).  The SCR can include a zeolite, such as CHA, Beta zeolite (para. 55) modified with a metal that is exchanged therein (para. 55).  Cavataio explains that the feed gas composition when reacting the gas with the SCR contains 5% water (Table 2, table 3, table 4).  
	Since Cavataio describes other components in the exhaust in terms of volume (para. 43), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the exhaust components in the feed gas in Tables 2, 3 and 4 are in terms of volume.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that the contact of the exhaust with the catalyst includes water in an amount of 5%, as taught by Cavataio for use with the exhaust of Chandler, Yilmaz and Maurer because exhaust gas compositions from engines are known to include water in this amount. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler, Yilmaz and Maurer as applied to claim 1 above, and in view of Chen (US Pub.: 2017/0113210) and evidenced by Arnold (US Pub.: 2012/0097033).
Chen explains that SSZ-13, which is a CHA-type sieve (para. 3) has extremely good NOx removal when used as an SCR and when modified with a transition metal, such as Cu or Fe (para. 88).
Arnold explains that SSZ-13 sieves have a pore size of 3.8 Angstroms (para. 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a SSZ-13-type sieve as the CHA for use as the SCR, as taught by Chen for use with Chandler, Yilmaz and Maurer because these types of sieves are known to be effective CHA-type sieves when applied in SCR catalysts. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler, Yilmaz and Maurer as applied to claim 1 above, and further in view of Mertens (US Pub.: 2005/0197520).
Mertens explains that typically, CHA-type frameworks are made up of crystalline material with an average crystal size of 0.5 to 4 microns (para. 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a CHA-type sieve with an average crystal size of 0.5 to 4 microns, as taught by Mertens for use with the CHA of Chandler, Yilmaz and Maurer because Mertens explains that CHA typically have these average crystal sizes. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler, Yilmaz and Maurer as applied to claim 1 above, and further in view of Elangovan (US Pub.: 20160144338).
Elangovan teaches that the average particle size of beta zeolite crystals are 150nm or larger (para. 62). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the beta sieve has a crystal of size of 150nm or more, as taught by Elangovan and used in Chandler, Yilmaz and Maurer because beta sieves are known to have this crystal size range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
November 9, 2022